09/09/2020



               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 19-0704


JACOB SMITH,
                                                                           FILED
                                                                           SEP 0 9 2020
           Petitioner and Appellant,                                 Bowen Greenwood
                                                                   Clerk of Supreme
                                                                                     Court
                                                                          te of Montana
     v.                                                        ORD

STATE OF MONTANA,

           Respondent and Appellee.



       Appellant Jacob Smith has filed a Motion for a 60-day Extension of Time within
which to file his opening brief.
      IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
filed on or before October 30, 2020.
                    'day of September, 2020.
      DATED this 9111-
                                              For the Court,




                                                           Chief Justice